Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1 teaches at least “wherein a specific process of performing the integral operation by the coprocessor is: performing an energy integration operation between a set of input axons and cell bodies of a set of neurons in a neuron model, and a process of the energy integration operation is represented as: Y=WX; wherein X represents a set of synapses; Y represents a set of neurons; and W represents synaptic connection from X to Y;” as this is the major difference in the claims that is not found in the prior art. The closest prior art of record is US Pat. 8,504,503 which teaches details of a pulse modulated neural integrator circuit and US 5,237,210 which is related to a synapse cell for correlation learning in a neural network. However, the prior art of record does not teach at least “wherein a specific process of performing the integral operation by the coprocessor is: performing an energy integration operation between a set of input axons and cell bodies of a set of neurons in a neuron model, and a process of the energy integration operation is represented as: Y=WX; wherein X represents a set of synapses; Y represents a set of neurons; and W represents synaptic connection from X to Y.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182